                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DEREK WILLIAMSON,

       Petitioner,                                         Civil Action No. 3:13-cv-00219

vs.                                                        HON. BERNARD A. FRIEDMAN

KEVIN GENOVESE,

      Respondent.
_____________________/

         ORDER ACCEPTING AND ADOPTING MAGISTRATE JUDGE’S
       REPORT AND RECOMMENDATION AND DENYING PETITIONER’S
             APPLICATION FOR A WRIT OF HABEAS CORPUS

              In this matter, petitioner Derek Williamson has filed an application for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Magistrate Judge Jeffery S. Frensley has submitted

a report and recommendation (“R&R”) in which he recommends that the Court deny the

application. Petitioner has filed timely objections to which respondent has not responded.

              Under Fed. R. Civ. P. 72(b)(3), the Court must review de novo those portions of

the R&R to which proper objections have been made. Having considered all of petitioner’s

claims, the R&R, and petitioner’s objections, the Court agrees with the magistrate judge’s

analysis and recommendation. The Court shall therefore adopt the R&R and deny the petition.

              Petitioner was convicted in Sumner County of first-degree premeditated murder

and sentenced to life imprisonment.1 The Tennessee Court of Criminal Appeals affirmed that



       1
         Petitioner was charged with shooting and killing Grady Carter in front of Carter’s
house in Westmoreland, Tennessee, on June 18, 2008. See State v. Williamson, No.
M2010-01067-CCA-R3CD, 2011 WL 3557827, at *1 (Tenn. Crim. App. Aug. 12, 2011).
As the facts of the case are stated in detail in that court’s opinion, and in the R&R, the Court
need not restate them here.


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 1 of 27 PageID #: 2460
judgment over petitioner’s many claims of error.2 See State v. Williamson, No.

M2010-01067-CCA-R3CD, 2011 WL 3557827 (Tenn. Crim. App. Aug. 12, 2011). The

Tennessee Supreme Court denied petitioner’s application for permission to appeal.

                Petitioner later filed a motion in the trial court for post-conviction relief, arguing

that his trial attorneys had been ineffective for various reasons.3 The trial court denied that


       2
          On direct appeal, petitioner argued “that the trial court committed reversible error
when it twice told prospective jurors during voir dire that the State was not seeking either the
death penalty or the penalty of life without parole on the murder charge and that should you
find the Defendant guilty of first-degree murder in this case, there will be an automatic life
sentence imposed”; “that the trial court erred in [not] granting his motion for a mistrial when
Sumner County Sheriff's Deputy Brandon Clark inadvertently testified that ‘the [D]efendant
had been in trouble before’”; “that the trial court erred by allowing Westmoreland Police
Sergeant Karl Haynie to testify as an expert that certain marks he found on the curb at the
crime scene were consistent with ricochet marks from bullets”; “that the trial court erred in
allowing the State to introduce two photographs taken by Dr. Deering during his autopsy of
the victim”; “that the evidence presented at trial failed to support a flight instruction and that
the trial court erred by giving such an instruction to the jury”; “that there was insufficient
evidence of premeditation to support his first-degree murder conviction [because] . . . the
proof failed to demonstrate that he was not sufficiently free from excitement and passion as
to be capable of premeditation”; “that the trial court erred in denying his request for a jury
instruction on self-defense based on his testimony that he panicked when he saw the victim
approach his car with his hands up”; and “that the cumulative effect of the errors in the trial
court effectively denied him a fair trial.” State v. Williamson, No. M2010-01067-CCA-
R3CD, 2011 WL 3557827, at *4, *7-10, *12-13, *15 (Tenn. Crim. App. Aug. 12, 2011).
       3
           As summarized by the Tennessee Court of Criminal Appeals, petitioner

                contends that his trial attorneys provided ineffective assistance by
                failing to investigate and develop evidence to challenge the State's
                proof of the culpable mental state required for first degree murder
                and by failing to offer the evidence at the trial. The Petitioner's
                allegations relate to the failure to obtain a prompt psychiatric
                evaluation and to offer testimony of a mental health expert at the
                trial. He also contends that the post-conviction court erred in
                ruling that Dr. Montgomery's testimony would have been
                inadmissible if the defense had attempted to present it at the trial.

                                             *    *    *

                                                  2


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 2 of 27 PageID #: 2461
motion. The Tennessee Court of Criminal Appeals, applying Strickland v. Washington, 466

U.S. 668 (1984), affirmed on the grounds that trial counsel’s performance was not deficient

and/or that their performance, while deficient, did not prejudice petitioner. The Tennessee

Supreme Court again denied petitioner’s application for permission to appeal.

              In the instant petition, as amended, petitioner asserts the following claims:

              GROUND ONE: Petitioner was denied his right to present a
              defense under the Sixth and Fourteenth Amendments to the United
              States Constitution by the refusal of the trial court to give a self-
              defense instruction.

              GROUND TWO: Petitioner was denied his right to a jury trial
              under the Sixth and Fourteenth Amendments to the United States
              Constitution by the refusal of the trial court to give a self-defense
              instruction.

              GROUND THREE: Petitioner was denied his right to Due Process
              and a Fair Trial under the Fourteenth Amendment to the United
              States Constitution by the trial court’s failure to grant a mistrial
              after a state’s witness stated that petitioner had previously been in
              trouble.

              GROUND FOUR: Petitioner was denied his right to Due Process
              and a Fair Trial under the Fourteenth Amendment to the United
              States Constitution by the Tennessee Court of Criminal Appeals
              denying him relief under the cumulative errors made by the trial




              [Further,] the Petitioner contends that his trial attorneys provided
              ineffective assistance in investigating and preparing for the trial in
              several respects. He contends they failed to investigate and
              preserve cell phone records and voice messages, failed to conduct
              effective interviews of available witnesses, failed to prepare for
              and conduct an effective cross-examination of Brandon Clark, and
              failed to develop a defense theory. He argues that these failures,
              individually or collectively, entitle him to post-conviction relief.

Williamson v. State, 476 S.W.3d 405, 418, 424 (Tenn. Crim. App. 2015).


                                                3


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 3 of 27 PageID #: 2462
         court.

         GROUND FIVE [Withdrawn]

         GROUND SIX – In his appeal to the Tennessee Court of Criminal
         Appeals, Mr. Williamson raised the following issues:

                  1. Was the finding of the Court below declaring specific
                  portions of attorney Kline Preston’s testimony credible,
                  after first declaring him to be not very credible, contrary to
                  the record and erroneous?

                  2. Did the court below violate Mr. Williamson’s right to
                  due process and a meaningful and fair review of his
                  post-conviction claim of ineffective assistance of counsel
                  by finding certain portions of Mr. Preston’s testimony
                  credible despite his testimony being contrary to the record?

                  3. Did the court below abuse its discretion by finding that
                  Dr. Montgomery’s testimony was inadmissible?

                  4. Did the finding of the court below that Dr.
                  Montgomery’s testimony was inadmissible violate Mr.
                  Williamson’s right to present a defense pursuant to Article
                  I, sections 8 and 9 of the Tennessee Constitution and the
                  Sixth and Fourteenth Amendments to the United States
                  Constitution?

                  5. Did trial counsel’s patently deficient performance deny
                  Mr. Williamson his right to a fair trial and the effective
                  assistance of counsel under Article I, section 9 of the
                  Tennessee Constitution and the Sixth and Fourteenth
                  Amendments to the United States Constitution?

                  6. Did trial counsel’s inadequate consultation prevent
                  adequate investigation and preparation leading to trial
                  counsel’s deficient performance and the denial of Mr.
                  Williamson’s right to the effective assistance of counsel?

                  7. Did trial counsel deprive Derek Williamson of his
                  constitutional right to the effective assistance of counsel by
                  their failure to investigate and develop evidence to
                  challenge mens rea?


                                                4


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 4 of 27 PageID #: 2463
                8. Did trail counsel’s additional deficient performance,
                either singularly or cumulatively, deny Mr. Williamson his
                right to the effective assistance of counsel?

                       a. Did trial counsel’s failure to timely investigate
                       and prepare for trial deny Derek Williamson his
                       right to the effective assistance of counsel?

                       b. Did trial counsel’s failure to timely investigate
                       and preserve cell phone records and voicemail deny
                       Mr. Williamson his right to the effective assistance
                       of counsel?

                       c. Did trial counsel fail to provide the effective
                       assistance of counsel by their failure to effectively
                       interview readily available witnesses?

                       d. Was trial counsel’s failure to prepare for and
                       effectuate effective cross-examination deficient
                       performance that prejudiced Mr. Williamson?

                       e. Did trial counsel’s failure to develop a theory of
                       the defense deny Mr. Williamson his right to the
                       effective assistance of counsel?

         GROUND SEVEN [Withdrawn]

         GROUND EIGHT: Mr. Williamson was denied his right to
         present a defense under the Sixth and Fourteenth Amendment to
         the United States Constitution by the decisions of the Criminal
         Court for Sumner County and the Court of Criminal Appeals that
         the testimony of Stephen Montgomery, M.D., was not admissible
         on the issue of whether Mr. Williamson lacked the capacity to
         premeditate and reflect at the time of the offense.’

         GROUND NINE: Mr. Williamson was denied his right to the
         effective assistance of counsel under the Sixth and Fourteenth
         Amendments to the United States Constitution by the conclusion
         of the Criminal Court and Court of Criminal Appeals that, because
         Dr. Montgomery’s testimony was inadmissible, trial counsel’s
         failure to investigate Mr. Williamson’s mental state at the time of
         the offense was not prejudicial and, therefore, did not deny Mr.
         Williamson the right to the effective assistance of counsel.


                                         5


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 5 of 27 PageID #: 2464
Pet. at 6; Am. to Pet. at 3-6.

               In his exceptionally thorough R&R, the magistrate judge carefully examined each

of these claims and found none to merit habeas relief. Petitioner focuses his objections on the

following three issues:

               1. Williamson was unconstitutionally denied a jury instruction on
               self-defense when his testimony and other evidence fairly raised
               that defense.

               2. Williamson was denied the effective assistance of counsel
               because counsel failed to develop and use expert testimony
               regarding post-traumatic stress disorder that was relevant to the
               element of premeditation.

               3. Williamson was denied the effective assistance of counsel
               because counsel failed to investigate and use readily-available
               evidence that would support both his self- defense defense and his
               defense against premeditation.

Pet.’s Objs. at 1.

Self-Defense Instruction

               Regarding the first issue, petitioner argues that the trial court should have

instructed the jury on self defense because he felt threatened by the victim. The state appellate

court rejected this argument on direct appeal for the following reasons:

               The Defendant argues that the trial court erred in denying his
               request for a jury instruction on self-defense based on his
               testimony that he panicked when he saw the victim approach his
               car with his hands up. The trial court, however, determined that
               the Defendant's actions of taking a loaded weapon to a
               confrontation he initiated did not entitle him to self-defense
               instruction. We agree.

               The defense of self-defense is expressly provided for in Tennessee
               by statute and is defined, in relevant part, as follows:

                       (a) A person is justified in threatening or using force

                                                   6


   Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 6 of 27 PageID #: 2465
                against another person when and to the degree the person
                reasonably believes the force is immediately necessary to
                protect against the other's use or attempted use of unlawful
                force. The person must have a reasonable belief that there
                is an imminent danger of death or serious bodily injury.
                The danger creating the belief of imminent death or serious
                bodily injury must be real, or honestly believed to be real
                at the time, and must be founded upon reasonable grounds.
                There is no duty to retreat before a person threatens or uses
                force.

         Tenn. Code Ann. § 39–11–611(a).

         A trial court has the duty to “give a complete charge of the law
         applicable to the facts of the case.” State v. Harbison, 704 S.W.2d
         314, 319 (Tenn. 1986). This duty includes “giving jury
         instructions concerning fundamental issues to the defense and
         essential to a fair trial....” State v. Anderson, 958 S.W.2d 9, 17
         (Tenn. Crim. App. 1998). See also Myers v. State, 185 Tenn. 264,
         206 S.W.2d 30, 32 (Tenn. 1947) (holding that a defendant is
         entitled to an affirmative instruction on self-defense if raised by
         the evidence). In deciding whether a defense instruction is
         warranted, the trial court “must examine the evidence in the light
         most favorable to the defendant to determine whether there is
         evidence that reasonable minds could accept as to that defense.”
         State v. Sims, 45 S.W.3d 1, 9 (Tenn. 2001).

         Though the question of whether an individual acted in self-defense
         is a factual determination to be made by the jury, see State v. Ivy,
         868 S.W.2d 724, 727 (Tenn. Crim. App. 1993), our law also
         mandates that “[t]he issue of the existence of a defense is not
         submitted to the jury unless it is fairly raised by the proof .” Tenn.
         Code Ann. § 39–11–203(c). Additionally, this Court is instructed
         to interpret the above statute to require that “[t]he defendant has
         the burden of introducing admissible evidence that a defense is
         applicable.” Id., Sentencing Commission Comments; see also
         State v. Leaphart, 673 S.W.2d 870, 873 (Tenn. Crim. App. 1983)
         (holding “[a]lthough it is well-settled that an accused is entitled to
         an affirmative instruction on every issue fairly raised by the
         evidence, there is no requirement that the court charge on matters
         not raised by the proof”). Thus, this Court may find error only if
         a jury charge “fails to fairly submit the legal issues or misleads the
         jury as to the applicable law.” State v. Phipps, 883 S.W.2d 138,
         142 (Tenn. Crim. App. 1994).

                                           7


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 7 of 27 PageID #: 2466
               Even considering the evidence in the light most favorable to the
               Defendant, we agree with the trial court that the evidence
               contained in the record does not raise a factual issue of
               self-defense. Though the Defendant testified that he was afraid of
               the victim based on months of harassing text mail and voice mail
               messages, the victim never physically harmed the Defendant or
               even attempted to. On the evening of the shooting, the Defendant
               decided that he had had enough of the victim's haranguing and
               drove thirteen miles to the victim's home, with a loaded
               semi-automatic weapon. Upon seeing the victim approach his car,
               with his hands raised in the air and bearing no weapon, the
               Defendant said he “panicked” and unloaded the entire magazine of
               twelve bullets plus the one bullet in the chamber in the direction
               of the victim. Seven shots penetrated the victim's left back, rear
               shoulder and arm area. Nothing in the record suggests that the
               Defendant acted to protect himself against the victim's use or
               attempted use of unlawful force. Accordingly, we conclude the
               trial court's refusal to instruct the jury on self-defense was not
               error.

Williamson, No. 2011 WL 3557827, at *13-14.

               The magistrate judge concluded that this claim lacks merit because the state

court’s decision was neither inconsistent with Supreme Court precedent nor an unreasonable

interpretation of the facts in light of the evidence. He noted that criminal defendants have a

constitutional right to present a complete defense, but that this right requires trial courts to

instruct the jury regarding a particular defense only if the defense is supported by the evidence.

See R&R at 12 (citing Mathews v. United States, 485 U.S. 58, 63-64 (1998), and Taylor v.

Withrow, 288 F.3d 846, 851 (6th Cir. 2002)). The magistrate judge found the state court’s

explanation as to why the evidence in the present case did not support this defense to be

reasonable both factually and as a matter of law.

               In his objections, petitioner first argues that “[i]t was error under state law to deny

the self-defense instruction.” Pet.’s Objs. at 15. The Court rejects this objection because the

                                                 8


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 8 of 27 PageID #: 2467
issue on habeas review is not whether the state courts’ assessment of the claim is correct under

state law, but whether it is inconsistent with Supreme Court precedent or based on an

unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1), (2). Even if this were a

proper objection, petitioner has not shown that the state court’s determination was erroneous as

a matter of state law. As the Tennessee Court of Criminal Appeals noted, Tennessee law

requires that a requested instruction concerning a defense be reasonably supported by the

evidence. In the present case, the state courts reasonably concluded that such evidence was

lacking because petitioner drove to the victim’s house, opened his car door, and shot the

unarmed victim several times as the victim approached him with his arms raised.

               In his objections, petitioner also argues that “[t]his error was a violation of federal

constitutional law” because “a jury-instruction error rises to the level of constitutional error

when it ‘so infected the entire trial that the resulting conviction violates due process.’” Pet.’s

Objs. at 19 (quoting Cupp v. Naughten, 414 U.S. 141, 147 (1973)). Petitioner’s reliance on

Cupp is misplaced, as that case involved a questionable instruction that was given, not one that

defendant requested but was denied. Petitioner next argues that “a jury-instruction error rises

to the level of constitutional error when it relieves the state of having to prove an element of the

offense beyond a reasonable doubt.” Pet.’s Objs. at 10 (citing Sandstrom v. Montana, 442 U.S.

510, 521 (1979)). Reliance on Sandstrom is similarly misplaced, as that case, like Cupp,

involved an instruction that was given, not one that was requested but denied. Moreover, the

rule from Sandstrom – that due process is violated if the court instructs the jury in such as way

that it “reliev[es] the State of the burden of proof enunciated in Winship on the critical question

of petitioner’s state of mind,” Sandstrom, 442 U.S. at 521 – has no application in the present


                                                 9


   Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 9 of 27 PageID #: 2468
case. The trial court’s decision not to instruct on self defense did not relieve the prosecution of

its burden to prove all elements of first-degree premeditated murder beyond a reasonable doubt.

               The Court has considered the rest of petitioner’s objections regarding this issue

and finds none to have merit. The Court agrees with the magistrate judge’s analysis. The

Tennessee Court of Criminal Appeals’ rejection of this claim was reasonable factually and

consistent with Supreme Court precedent requiring that “an instruction [be given] as to any

recognized defense for which there exists evidence sufficient for a reasonable jury to find in his

favor.” Mathews, 485 U.S. at 63. In the present case, the state appellate court reasonably

concluded that the requested instruction was properly refused because the evidence did not

support it. Petitioner’s objections as to this claim are overruled.

Ineffective Assistance: Failure to Develop and Use PTSD Testimony

               Petitioner next objects to the magistrate judge’s analysis of his claim that his trial

attorneys were ineffective for failing to “develop and use expert testimony regarding

post-traumatic stress disorder that was relevant to the element of premeditation.” Pet.’s Objs.

at 1, 22. Petitioner argues that he suffered from PTSD as a result of the victim having threatened

and harassed him (by phone, text message, and in person), and that his attorneys should have

retained an expert to testify to this, as it would have supported his defense that he lacked the

capacity to premeditate. Shortly before trial, petitioner’s attorneys did retain such an expert, Dr.

Montgomery, but they withdrew him a witness when the prosecutor objected on grounds of

relevancy and timeliness. See Williamson, 476 S.W.3d 405 at 419. In the post-conviction

proceeding, the Tennessee Court of Criminal Appeals agreed that counsel’s performance in this

regard was deficient, but it rejected the claim on the grounds that petitioner had not


                                                10


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 10 of 27 PageID #: 2469
demonstrated prejudice, as required by Strickland, because Dr. Montgomery’s testimony would

not have been admissible under Tennessee law. That court explained its decision at length as

follows:

              Upon review, we conclude that in light of the facts of the case and
              the chosen defense theory, the failure to consult a mental health
              expert and to obtain an evaluation of the Petitioner in a timely
              manner was deficient performance. The facts available to the
              Petitioner's attorneys at the time warranted prompt consultation
              with a mental health expert regarding mens rea and PTSD.

                                          *   *    *

                                        B. Prejudice

              Because we have found deficient performance by counsel and
              co-counsel, the question becomes whether the Petitioner was
              prejudiced by their failure to obtain a prompt mental health
              evaluation. The post-conviction court found that the Petitioner
              failed to prove by clear and convincing evidence that he was
              prejudiced because Dr. Montgomery's testimony did not meet the
              standards for admissibility and would not have been admitted at
              the trial.

              In a criminal prosecution, the State has the burden of proving
              beyond a reasonable doubt that a defendant possessed the required
              mens rea. See T.C.A. § 39–11–201(a)(2) (2014). In this case, the
              State was required to prove that the Petitioner committed an
              unlawful, premeditated, and intentional killing of the victim. See
              T.C.A. §§ 39–13–201 (2014), 39–13202 (2014). In order to rebut
              the State's proof of mens rea, “evidence of a defendant's mental
              condition can be relevant and admissible in certain cases[.]” State
              v. Abrams, 935 S.W.2d 399, 402 (Tenn. 1996); see also State v.
              Phipps, 883 S.W.2d 138, 149 (Tenn. Crim. App. 1994). Tennessee
              recognizes the right of a defendant to present expert proof to
              negate the existence of the culpable mental state required for the
              offense. State v. Hall, 958 S.W.2d 679, 679-80 (Tenn. 1997); State
              v. Ferrell, 277 S.W.3d 372, 379 (Tenn. 2009); see T.C.A. §
              39–11–203(e)(1) (2014) (recognizing as a ground of defense the
              negation of an element of an offense). The so-called rule of
              diminished capacity “‘[p]roperly understood ... is not a defense at
              all but merely a rule of evidence.’” Hall, 958 S.W.2d at 688-89

                                              11


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 11 of 27 PageID #: 2470
          (quoting United States v. Pohlot, 827 F.2d 889, 897 (3d Cir.
          1987)); see also State v. Adams, 405 S.W.3d 641, 660 (Tenn.
          2013).

          1. Admission Pursuant to the Tennessee Rules of Evidence and
          State v. Hall
          “When ... a defendant seeks to utilize expert testimony to negate
          an element of the offense, trial courts must consider the
          evidentiary principles pertaining to relevancy and expert testimony
          as set forth in the Tennessee Rules of Evidence.” Ferrell, 277
          S.W.3d at 380 (citing Hall, 958 S.W.2d at 689). Relevant evidence
          is “evidence having any tendency to make the existence of any fact
          that is of consequence to the determination of the action more
          probable or less probable than it would be without the evidence.”
          Tenn. R. Evid. 401. Relevant evidence, however, “may be
          excluded if its probative value is substantially outweighed by the
          danger of unfair prejudice, confusion of the issues, or misleading
          the jury, or by considerations of undue delay, waste of time, or
          needless presentation of cumulative evidence.” Tenn. R. Evid.
          403.

          Regarding the admissibility of expert testimony, Tennessee Rule
          of Evidence 702 provides, “If scientific, technical, or other
          specialized knowledge will substantially assist the trier of fact to
          understand the evidence or to determine a fact in issue, a witness
          qualified as an expert by knowledge, skill, experience, training, or
          education may testify in the form of an opinion or otherwise.”
          Rule 703 provides,

                 The facts or data in the particular case upon which an
                 expert bases an opinion or inference may be those
                 perceived by or made known to the expert at or before the
                 hearing. If of a type reasonably relied upon by experts in
                 the particular field in forming opinions or inferences upon
                 the subject, the facts or data need not be admissible in
                 evidence[.]

          Whether to admit expert testimony is within the sound discretion
          of the trial court. State v. Ballard, 855 S.W.2d 557, 562 (Tenn.
          1993). A trial court's ruling will be reversed only if the lower court
          abused its discretion, which requires a showing that the court
          “‘applied an incorrect legal standard, or reached a decision which
          is against logic or reasoning that caused an injustice to the party
          complaining.’” State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)

                                           12


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 12 of 27 PageID #: 2471
          (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)).

          In the present case, the post-conviction court found that Dr.
          Montgomery was a qualified expert witness but that his testimony
          would not have been admissible at the trial because it did not meet
          the relevance and reliability requirements of the Rules of Evidence
          and the Hall threshold for diminished capacity to form the
          requisite mental state evidence. The court noted that although Dr.
          Montgomery diagnosed the Petitioner with PTSD related to the
          victim's ongoing harassment and threats, the doctor could only
          state that it was possible the Petitioner's untreated PTSD and the
          intense emotional circumstances caused the Petitioner to
          misunderstand the situation and that it was possible the Petitioner
          lacked the capacity to exercise reflection and judgment before
          shooting the victim. The court noted, as well, that Dr. Montgomery
          could only state that it was possible the Petitioner's ability to
          reflect and exercise judgment was affected by alcohol impairment.

          Dr. Montgomery's testimony and report reflect his opinion that the
          Petitioner suffered from PTSD and that the Petitioner's PTSD and
          alcohol consumption significantly impaired the Petitioner's ability
          to exercise reflection and judgment. Dr. Montgomery testified,
          though, that he thought it was possible the Petitioner lacked the
          capacity to exercise reflection and judgment due to the PTSD and
          alcohol consumption, but he was unwilling state that it was his
          expert opinion that the Petitioner lacked the capacity to do so.

          In State v. Hall, our supreme court concluded “psychiatric
          evidence that the defendant lacks the capacity, because of mental
          disease or defect, to form the requisite culpable mental state to
          commit the offense charged is admissible under Tennessee law.”
          958 S.W.2d at 689. The Hall court provided the following
          admonition:

                 [W]e emphasize that the psychiatric testimony must
                 demonstrate that the defendant's inability to form the
                 requisite culpable mental state was the product of a mental
                 disease or defect, not just a particular emotional state or
                 mental condition. It is the showing of a lack of capacity to
                 form the requisite culpable mental intent that is central to
                 evaluating the admissibility of expert psychiatric testimony
                 on the issue.

          Id. at 690 (citing State v. Shelton, 854 S.W.2d 116, 122 (Tenn.

                                          13


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 13 of 27 PageID #: 2472
          Crim. App. 1992)). When presented on subsequent occasions with
          questions involving the admissibility of expert proof, the supreme
          court has adhered to the parameters of Hall. See, e.g., Ferrell, 277
          S.W.3d at 378-79; State v. Faulkner, 154 S.W.3d 48, 56-57 (Tenn.
          2005).

          Our supreme court's decision in State v. Hatcher, 310 S.W.3d 788
          (Tenn. 2010), is instructive. In Hatcher, the juvenile defendant
          participated with his older brother and another co-defendant in the
          shootings of three victims.

                 The defense theory ... was that he was so frightened of his
                 brother Chris that he participated in the shootings with less
                 than the culpable mental state required for premeditated
                 murder or attempted premeditated murder. That is, the
                 defense argued that [the defendant's fear of his brother]
                 prevented him from acting intentionally and with
                 premeditation while he participated in the shooting.

          Hatcher, 310 S.W.3d at 808. The defense relied upon the
          defendant's testimony to support its theory and did not offer expert
          proof. The defense sought a special jury instruction to support its
          theory that the defendant's fear of his brother negated the culpable
          mental state. In determining whether the trial court properly
          denied the request, the supreme court looked to Hall for guidance.
          The Hatcher court noted that the defense theory relied upon “a
          particular emotional state or mental condition” but not a “lack of
          capacity to form the requisite mental intent.” Id. at 805-07
          (quoting Hall, 958 S.W.2d at 690). For this reason, the court
          concluded, the trial court properly denied the requested
          instruction. Id. at 807. Although Hatcher involved a jury
          instruction question, it nevertheless provides guidance regarding
          the principles of Hall.

          This court recently faced a situation similar to the Petitioner's in
          State v. Tray Dontacc Chaney, No. W2013–00914–CCA–R9–CD,
          2014 WL 2016655 (Tenn. Crim. App. May 14, 2014), perm. app.
          denied (Tenn. Sept. 18, 2014). In that case, the State appealed the
          trial court's denial of its motion in limine to exclude the testimony
          of a defense psychologist who would testify that the defendant's
          borderline intellectual capacity combined with related situational
          factors “eroded” the defendant's capacity to premeditate. The State
          sought exclusion of the evidence because the expert could not
          testify unequivocally that the defendant was unable to form the

                                           14


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 14 of 27 PageID #: 2473
          required mens rea. This court examined Hall, Faulkner, Ferrell,
          and unreported Court of Criminal Appeals cases and concluded
          that the evidence was irrelevant and inadmissible and that the trial
          court abused its discretion in denying the State's motion in limine
          to exclude the evidence. In so holding, this court reasoned:

                 [T]he case law holds that expert testimony regarding a
                 defendant's mental state is relevant and admissible only to
                 establish that, at the time of the crimes, the defendant
                 lacked the capacity to premeditate. Since Dr. Kennon's
                 testimony did not do so, we conclude that the trial court
                 erred in finding that the testimony was admissible.

          Tray Dontacc Chaney, 2014 WL 2016655, at *9; see State v.
          Herbert Michael Merritt, No. E2011–01348–CCA–R3–CD, 2013
          WL 1189092, at *27 (Tenn. Crim. App. Mar. 22, 2013) (holding
          that the trial court did not abuse its discretion in excluding
          evidence that the defendant's mental disease or defect impaired or
          reduced his ability to form the required mens rea, rather than
          stating that the defendant “completely lacked the capacity to
          commit premeditated first degree murder”), perm. app. denied
          (Tenn. Aug. 13, 2013); State v. Robert Austin, No.
          W2005–01963–CCA–R3–CD, 2007 WL 2624399, at *6 (Tenn.
          Crim. App. Sept. 10, 2007) (holding that although the trial court
          erred in ruling that an expert witness could not testify about the
          ultimate issue of the defendant's mental state, the error was
          harmless because testimony that the defendant's mental disease
          merely “impacted” his capacity to form the required mental state
          was inadmissible under Hall); State v. Antonio D. Idellfonso–Diaz,
          No. M2006–00203–CCA–R9–CD, 2006 WL 3093207, at *4
          (Tenn. Crim. App. Nov. 1, 2006) (“The fact that the [defendant's]
          mental disease impaired or reduced his capacity to form the
          requisite mental state does not satisfy the two-prong requirement
          in Hall and Faulkner.”), perm. app. denied (Tenn. Feb. 26, 2007).

          The Petitioner argues in his reply brief that other post-Hall cases,
          including Ferrell, do not support a narrow construction of Hall.
          We disagree. We note that Ferrell stands for the proposition that
          evidence to negate the mens rea is not limited to expert psychiatric
          testimony. 277 S.W.3d at 377–81. The Petitioner also argues that
          Hatcher stands for the proposition that Hall should not be rigidly
          applied. He notes that Hatcher quoted the pattern jury instruction
          for evidence of mental state and contends that the instruction
          contains language that indicates the evidence regarding mental

                                          15


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 15 of 27 PageID #: 2474
          state should be admitted even if it is stated in less than certain
          terms. We disagree with his reading of Hatcher and the pattern
          instruction. The pattern jury instruction informs the jury of the
          matters it must resolve as the trier of fact, whereas the
          admissibility of expert proof is determined by the trial judge and
          governed by the Rules of Evidence and Hall. The proferred
          evidence still must show that a defendant suffered from a mental
          disease or defect, not just a particular emotional state or mental
          condition. To the extent that the Petitioner seeks to utilize the
          pattern instruction as a guide to the admissibility of evidence by
          a trial court, rather than evaluation by a jury of evidence that has
          been properly admitted, his argument is misplaced. See Hatcher,
          310 S.W.3d at 804–07; T.P.I.–Crim. 42.22 (18th ed. 2014)
          (evidence of mental state).

          We have also rejected the Petitioner's argument that the proposed
          evidence in State v. Vaughn, 279 S.W.3d 584 (Tenn. Crim. App.
          2008), was stated with no greater certainty than were the opinions
          expressed by Dr. Montgomery in the present case. As relevant
          here, Vaughn involved the denial of a defense motion for a
          continuance and denial of funds for expert assistance. In support
          of the motion, an expert had submitted an affidavit stating that the
          defendant's voluntary intoxication “may have rendered him unable
          to form the requisite mens rea for the alleged actions in accordance
          with the criteria listed State v. Hall and T.C.A. 39–11–503.” Id. at
          597, n.9. In concluding that the trial court erred in revoking the
          funds for expert assistance, the court said expert testimony on the
          issue of voluntary intoxication was relevant and admissible
          pursuant to Hall, but the court did not state that the proposed
          expert's opinion, as stated in the affidavit, would be admissible
          evidence at a trial. Id. at 597–602.

          We have considered the other cases upon which the Petitioner
          relies. See Adams, 405 S.W.3d 641; Mobley v. State, 397 S.W.3d
          70 (Tenn. 2013); Shuck, 953 S.W.2d 662; State v. Don Sanders,
          W2006–02592–CCA–R3–CD, 2008 WL 1850934 (Tenn. Crim.
          App. Apr. 22, 2008); State v. Maurice Lamont Davidson, No.
          M2002–00178–CCA–R3–CD, 2003 WL 151202 (Tenn. Crim.
          App. Jan. 22, 2003), perm. app. denied (Tenn. May 19, 2003).
          These cases do not support the Petitioner's argument that
          equivocal expert testimony is permitted.

          Based upon our review of the law, we conclude that the
          post-conviction court did not err in determining that Dr.

                                          16


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 16 of 27 PageID #: 2475
               Montgomery's testimony would have been inadmissible pursuant
               to the Rules of Evidence and Hall. Dr. Montgomery stated only
               that it was a possibility that due to a mental disease or defect, the
               Petitioner lacked the capacity to form the required mens rea.
               Although Dr. Montgomery was able to state an opinion with
               certainty regarding the Petitioner's PTSD and substance use
               disorder diagnoses, evidence of these diagnoses was not relevant
               and admissible without an opinion regarding the ultimate issue of
               the Petitioner's capacity to form the required mens rea.

Williamson, 476 S.W.3d at 419-23.

               The magistrate judge found no merit to petitioner’s argument that he was

prejudiced by his counsel’s failure to develop this defense. Petitioner’s first objection is that

he was prejudiced because Dr. Montgomery’s testimony “would have been admissible under

Hall,” and the state court “interpreted Hall unreasonably.” Pet.’s Objs. at 24-25. The Court

rejects this objection because “federal habeas corpus relief does not lie for errors of state law.”

Lewis v. Jeffers, 497 U.S. 764, 780 (1990). “[I]nquiry into issues of state law ‘is no part of a

federal court’s habeas review of a state conviction.’” Seaman v. Washington, 506 F. App’x 349,

357 (6th Cir. 2012) (quoting Estelle v. McGuire, 502 U.S. 62, 67 (1991)). Therefore, whether

the Tennessee Court of Criminal Appeals did or did not properly apply the Tennessee Supreme

Court’s decision in Hall in ruling that Dr. Montgomery’s testimony would not have been

admissible, had it been offered, is irrelevant on habeas review.

               Petitioner next objects that “federal constitutional standards would have entitled

[him] to present [Dr. Montgomery’s testimony] in his defense” because the “Constitution

prohibits the exclusion of defense evidence under rules that serve no legitimate purpose or that

are disproportionate to the ends that they are asserted to promote[.]” Pet.’s Objs. at 26-27

(quoting Holmes v. South Carolina, 547 U.S. 319 (2006)).


                                                17


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 17 of 27 PageID #: 2476
               In Holmes, the Supreme Court stated that “the Constitution guarantees criminal

defendants a meaningful opportunity to present a complete defense,” and that “[t]his right is

abridged by evidence rules that infring[e] upon a weighty interest of the accused and are

arbitrary or disproportionate to the purposes they are designed to serve.” 547 U.S. at 324

(citations and internal quotation marks omitted).4       However, the Court also noted that

“well-established rules of evidence permit trial judges to exclude evidence if its probative value

is outweighed by certain other factors such as unfair prejudice, confusion of the issues, or

potential to mislead the jury.” Id. at 326.

               The magistrate judge correctly rejected petitioner’s argument that the court of

appeals’ decision in the present case runs afoul of Holmes. There is nothing arbitrary or

disproportionate in a rule of evidence that bars equivocal expert testimony that a defendant’s

mental disease or defect “may” or “possibly might” affect defendant’s mens rea. The court of

appeals found that this rule serves the legitimate interests of limiting expert testimony to that

which will assist the jury in resolving factual disputes by requiring such testimony to be

presented with a reliable degree of certainty. As noted by the post-conviction court and the

court of appeals, Dr. Montgomery



       4
          The Court cited a number of examples of arbitrary evidence rules, including statues
that “barred a person who had been charged as a participant in a crime from testifying in
defense of another alleged participant unless the witness had been acquitted”; a “state
hearsay rule [that] did not include an exception for statements against penal interest, the
defendant was not permitted to introduce evidence that [a third party] had made
self-incriminating statements to three other persons” regarding the crime of which defendant
was charged; and a rule whereby “the defendant was prevented from attempting to show at
trial that his confession was unreliable because of the circumstances under which it was
obtained.” Id. at 325-26. Holmes itself invalidated a statute that prohibited defendants from
offering evidence that a third party committed the murder of which he was charged.

                                               18


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 18 of 27 PageID #: 2477
               could only state that it was possible the Petitioner's untreated
               PTSD and the intense emotional circumstances caused the
               Petitioner to misunderstand the situation and that it was possible
               the Petitioner lacked the capacity to exercise reflection and
               judgment before shooting the victim. The court noted, as well, that
               Dr. Montgomery could only state that it was possible the
               Petitioner's ability to reflect and exercise judgment was affected
               by alcohol impairment.

Williamson, 476 S.W.3d at 421 (emphasis added). Excluding equivocal testimony of this nature

did not deprive petitioner of his right to present a defense. He therefore suffered no prejudice

as a result of his attorneys’ failure to offer this evidence at trial. Petitioner’s objections to the

magistrate judge’s analysis of this claim are overruled.

Ineffective Assistance of Counsel: Failure to Investigate and Use Evidence that Would
Support Self-Defense and Lack of Premeditation

               Petitioner’s next objection is that the magistrate judge incorrectly analyzed his

claims that his attorneys were ineffective for failing to find and use evidence relative to his

defenses of self-defense and lack of premeditation. Pet.’s Objs. at 1, 30. The Tennessee Court

of Criminal Appeals addressed these claims as follows:

               In addition to the allegations regarding the failure to pursue mental
               health evidence to challenge mens rea, the Petitioner contends that
               his trial attorneys provided ineffective assistance in investigating
               and preparing for the trial in several respects. He contends they
               failed to investigate and preserve cell phone records and voice
               messages, failed to conduct effective interviews of available
               witnesses, failed to prepare for and conduct an effective
               cross-examination of Brandon Clark, and failed to develop a
               defense theory. He argues that these failures, individually or
               collectively, entitle him to post-conviction relief.

               A. Failure to Investigate and Preserve Cell Phone Records and
               Voice Messages
               The post-conviction proof showed that the Petitioner provided his
               cell phone to his mother before his arrest in order for her to
               provide it to counsel to obtain stored messages for use at the trial.

                                                 19


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 19 of 27 PageID #: 2478
          Counsel testified that he hired a person with technical expertise to
          obtain messages from the Petitioner's cell phone. Co-counsel
          testified that he was responsible for obtaining the Petitioner's cell
          phone records, that he had trouble because the provider only
          maintained records for a short time, and that a subpoena was
          issued to the cell phone service provider on the Friday before the
          trial began the following Monday. At the trial, the defense was
          unable to play the voice messages because the Petitioner's cell
          phone service had lapsed.

          The post-conviction record reflects that counsel knew early in the
          case that the ongoing conflict between the Petitioner and the
          victim was important factually. The Petitioner's mother provided
          counsel with the Petitioner's cell phone, but counsel took no
          immediate action to preserve any available voice messages. The
          failure to investigate and preserve any available evidence was
          deficient performance.

          Turning to the question of prejudice, we note the Petitioner's trial
          testimony that he received text and voice messages from the victim
          and that approximately ninety-eight percent of them were
          threatening and 100% contained profanity. The Petitioner said that
          at one point, he filed a complaint with the Macon County Sheriff's
          Department and had an officer review threatening text and voice
          messages from the victim. The Petitioner read the content of some
          of the text messages to the jury and testified about the contents of
          the voice messages. He said that he had not saved some of the
          voice messages because of his cell phone's limited capacity. The
          Petitioner also testified in detail about in-person encounters with
          the victim. Macon County Sheriff's Deputy Ron Smith testified
          that in the process of taking a report from the Petitioner against the
          victim, he reviewed text messages and listened to voice messages,
          but he did not testify about the contents. The State acknowledged
          at the trial that the victim was disgruntled with the Petitioner and
          that the victim sent the text messages and left the voice messages
          for the Petitioner.

          In assessing prejudice, we think it is significant that despite the
          inability to play the messages for the jury, the Petitioner was able
          to introduce evidence about their contents. The Petitioner argues
          that the victim's inflection and anger would have provided
          probative evidence to support Dr. Montgomery's testimony, had it
          been presented, of the Petitioner's PTSD. As we have stated, Dr.
          Montgomery's testimony was inadmissible. We also note the

                                           20


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 20 of 27 PageID #: 2479
          State's acknowledgment at the trial that the victim was angry and
          hostile toward the Petitioner.

          We cannot conclude that the Petitioner was prejudiced by
          counsel's failure to present the recorded voice messages at the
          trial. The Petitioner is not entitled to relief on this basis.

          B. Failure to Conduct Effective Interviews of Roger Williamson,
          Maria Creasy, and John Michael McKinnon
          The Petitioner contends that his trial attorneys failed to conduct
          effective interviews of the Petitioner's parents and his mother's
          then-boyfriend. He claims that the witnesses would have assisted
          Dr. Montgomery's evaluation and supported the Petitioner's
          testimony.

          First, the Petitioner argues that his trial attorneys failed to conduct
          an adequate interview of his father, Roger Williamson. The
          Petitioner's father did not testify at the trial but did testify at the
          post-conviction hearing that he was present when the victim
          chased the Petitioner home after trying to run the Petitioner off the
          road. The Petitioner asserts that Mr. Williamson could have
          testified about the large size of the truck the victim drove, the
          victim's “cut[ting] the tailspin” in Mr. Williamson's driveway, and
          the Petitioner's “shaken” demeanor. Mr. Williamson also testified
          at the post-conviction hearing that the defense team never
          questioned him in detail about the Petitioner's background.

          Second, the Petitioner argues that his mother, Maria Creasy, was
          not adequately interviewed. Ms. Creasy did not testify at the trial.
          The Petitioner asserts that she could have provided relevant
          information about his childhood, the events before and after the
          shooting, and his relationship with Ms. Holmes. Regarding the
          Petitioner's history, he argues that Ms. Creasy could have testified
          about both his parents' alcoholism and the conflicts between the
          Petitioner and his father and that these facts contributed to a
          predisposition to PTSD. He notes Ms. Creasy's testimony at the
          post-conviction hearing about his starting a new job two days
          before the shooting and his being unreachable and unable to get
          out of bed the day before the shooting. He likewise notes her
          post-conviction testimony about his beer consumption on the day
          of the crime and his demeanor after the shooting.

          Third, the Petitioner argues that John Michael McKinnon was
          never interviewed about the events on the day of the crime but that

                                            21


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 21 of 27 PageID #: 2480
          he could have testified about the difficulties in the Petitioner and
          Ms. Holmes's relationship. The Petitioner notes that he was with
          Mr. McKinnon all day on the date of the crime and that Mr.
          McKinnon could have testified about their actions, including the
          amount of beer they drank after finishing work that afternoon.

          The record reflects that both trial attorneys met with the Petitioner
          and that counsel spent a substantial amount of time reviewing the
          case with the Petitioner. Co-counsel retained investigative
          assistance early in the case, and Ms. Waltz met with the Petitioner
          about the facts of the case. Her written report reflects that the
          Petitioner told her about the incident in which the victim tried to
          run him off the road and about the conflict between himself and
          the victim due to the Petitioner's involvement with Ms. Holmes.
          By his own account, the Petitioner had two or three beers on the
          night of the crime, and counsel did did not think the Petitioner was
          intoxicated when the Petitioner turned himself in to the police.

          Regarding the adequacy of the investigation, the post-conviction
          court found that the trial attorneys' testimony was credible
          regarding their knowledge of the case and preparedness. We
          acknowledge the court's adverse credibility determinations relative
          to co-counsel, particularly as regards his attorney's fees, but we
          note that the court separately credited his testimony regarding his
          knowledge of the case and trial preparation. We note that counsel's
          testimony provides some corroboration of co-counsel's preparation
          efforts. In addition, the court specifically noted and credited
          counsel's testimony that he knew the facts of the case. The court
          found that the Petitioner failed to prove by clear and convincing
          evidence that his attorneys' investigation, preparation, or trial
          performance was inadequate. The evidence does not preponderate
          against the court's findings. The Petitioner's attorneys were aware
          of the prior conflicts between the Petitioner and the victim and the
          Petitioner's related state of vigilance and fear. They had Ms.
          Waltz's report containing information about the incident in which
          the victim tried to run the Petitioner off the road and followed him
          home. They investigated the Petitioner's alcohol consumption by
          asking him how much he drank on the day of the crime, and his
          answer was consistent with counsel's personal observations of the
          Petitioner at the sheriff's department after the crime. The court
          noted that no proof had been offered to show that the Petitioner
          was intoxicated at the time of the shooting to the extent that it
          affected his ability to premeditate. The Petitioner has not shown
          that his trial attorneys' performance was deficient and that he was

                                           22


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 22 of 27 PageID #: 2481
          prejudiced by counsel's performance. He is not entitled to relief on
          this basis.

          C. Failure to Prepare for and Conduct an Effective
          Cross–Examination of Brandon Clark
          The Petitioner contends that his trial attorneys were ineffective for
          failing to prepare for and conduct a successful cross-examination
          of Brandon Clark, who said in a written statement that the
          Petitioner told him the shooting had been premeditated. The
          Petitioner testified that after he reviewed the discovery materials,
          he notified counsel that Mr. Clark's statement was inaccurate about
          the Petitioner's having said the shooting was premeditated. He
          contends that counsel should have investigated Mr. Clark's
          personnel record because it contained information about an
          investigation of Mr. Clark's off-duty presence at a suspected “drug
          house” and Mr. Clark's apparent intoxication, which he argues
          could have been used as impeachment evidence. He also argues
          that counsel's cross-examination of Mr. Clark was ineffective
          because counsel was not adequately familiar with the Mr. Clark's
          written statement when counsel attempted unsuccessfully to get
          Mr. Clark to say that Mr. Clark had not quoted the Petitioner when
          Mr. Clark used the word “premeditated” in the statement.
          However, Mr. Clark said he had quoted the Petitioner despite his
          lack of quotation marks around the word in the statement and his
          use of quotation marks elsewhere in the statement.

          The post-conviction court found that the information in Mr.
          Clark's personnel file about the off-duty incident was not relevant
          impeachment evidence. The court noted that the statement had
          been provided in discovery, that counsel had talked to Mr. Clark
          a couple of times before the trial, that Mr. Clark had been a
          reluctant witness, that the prosecutor had been frustrated with the
          witness, and that the prosecutor had to show the statement to the
          witness “to draw it out of him.” The court found that the Petitioner
          failed to show ineffective assistance in the preparation for and
          cross-examination of Mr. Clark. As we noted previously, the
          post-conviction court credited counsel's testimony that he knew
          the facts of the case. The Petitioner has not shown on appeal that
          the evidence preponderates against the post-conviction court's
          factual findings or that its conclusions are unsupported by the
          factual findings. The Petitioner is not entitled to relief on this
          basis.

          D. Failure to Develop a Defense Theory

                                           23


Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 23 of 27 PageID #: 2482
               The Petitioner contends that his trial attorneys failed to develop a
               “complete theory of the defense because their theory lacked a
               recognized challenge to premeditation.” He argues that the
               attorneys' lack of further investigation about the Petitioner's
               alcohol consumption and lack of a timely psychiatric evaluation
               show their failure to develop a defense theory to show why the
               Petitioner could not form the mens rea for first degree murder. As
               we have stated, the post-conviction court expressed concern about
               co-counsel's billing practices, but it credited counsel's testimony
               about his and co-counsel's investigation and preparation of the
               defense. The record shows that the Petitioner's trial attorneys
               consulted with him about the facts and the trial. To the extent that
               the Petitioner may have provided them with erroneous or
               misleading information about his alcohol consumption, the
               reasonableness of the Petitioner's attorneys' actions must be
               evaluated in this light. See Strickland, 466 U.S. at 691, 104 S.Ct.
               2052. Although the attorneys failed to consult with a psychiatric
               expert promptly, the Petitioner failed to demonstrate by clear and
               convincing proof that prompt consultation would have resulted in
               the development of admissible evidence to support a defense
               theory that the Petitioner was unable to form the culpable mental
               state. Prompt consultation would not have affected the defense
               strategy because Dr. Montgomery's testimony was inadmissible.
               The Petitioner is not entitled to relief on this basis.

Williamson, 476 S.W.3d at 424-28.

               The magistrate judge analyzed each of these claims and found none to have merit.

In his objections regarding these issues, petitioner narrows his focus to the following three

alleged failures of his trial attorneys: their failure to preserve petitioner’s voicemails, their

failure to “present at trial proof of the road incident, where [the victim] attempted to kill or

injure [petitioner],” and their failure to “develop and present proof that [petitioner] had ingested

quite a bit of alcohol during the late afternoon to evening of the shooting.” Pet.’s Objs. at 30-31.

               Petitioner argues that if his attorneys had presented the additional voicemails and

evidence of the road incident, “it would have been completely clear that [he] was entitled to the

self-defense instruction, and so the prejudice he suffered from this failure was the denial of that

                                                24


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 24 of 27 PageID #: 2483
instruction.” Id. at 31. The magistrate judge correctly rejected this argument. As the appellate

court noted, evidence of the voicemails was presented at trial. Petitioner read some of the

voicemails aloud and testified about the contents of others. He also testified that he reported the

threatening messages to the police, and a sheriff’s deputy, Ron Smith, verified in his testimony

that he had done so. Further, petitioner “testified in detail about in-person encounters with the

victim.” Williamson, 476 S.W.3d at 425. Therefore, petitioner presented the evidence in

question for the jury’s consideration.

               Petitioner’s suggestion that the trial court would have given the requested self-

defense instruction if counsel had presented additional voicemails and more detail about the

road incident is far-fetched. As noted by the court of appeals on petitioner’s direct appeal, the

defense of self-defense permits a person to use force against another “when and to the degree

the person reasonably believes the force is immediately necessary to protect against the other’s

use or attempted use of unlawful force. The person must have a reasonable belief that there is

an imminent danger of death or serious bodily injury.” Williamson, No. 2011 WL 3557827, at

*13 (quoting Tenn. Code Ann. § 39–11–611(a) (emphasis added)). The state appellate court

reasonably concluded that this defense simply did not apply in this case because petitioner drove

thirteen miles to the victim’s house, opened his car door, and shot the unarmed victim several

times while his arms were raised. Petitioner faced no imminent danger. He therefore was not

prejudiced by his attorneys’ failure to submit the additional evidence in question because there

is no “reasonable probability” that the trial court would have instructed the jury on self-defense

if this evidence had been presented. Strickland, 466 U.S. at 694. Nor, had the jury been

instructed on self-defense, is there any reasonable probability that it would have believed that


                                                25


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 25 of 27 PageID #: 2484
petitioner acted in self-defense.

               Petitioner next argues that “counsel failed to present the evidence of relatively

significant intoxication. Had counsel timely consulted with Dr. Montgomery, counsel would

have learned of [petitioner’s] PTSD diagnosis and the synergistic effect of alcohol on the PTSD

symptoms. Consequently, counsel would have presented a stronger case that the PTSD likely

prevented [petitioner] from premeditating that night.” Pet.’s Objs. at 31. The magistrate judge

correctly rejected this argument. The state appellate court found that counsel’s performance in

this regard was not deficient. When counsel met with petitioner on the same night as the

shooting, “he did not notice signs of intoxication.” Williamson, 476 S.W.3d at 413. Further,

petitioner told counsel’s investigator that he had consumed “two or three beers on the night of

the crime but did not mention an alcohol problem.” Williamson, 476 S.W.3d at 413. Under

these circumstances, the state appellate court reasonably concluded that counsel did not perform

deficiently by failing to further investigate whether petitioner was so intoxicated at the time of

the shooting that it may have exacerbated his PTSD and thereby prevented him from

premeditating. Petitioner’s objection as to this issue is overruled.

               Petitioner’s final objection is that the magistrate judge failed to consider the

“cumulative effect of counsel’s errors.” Pet.’s Objs. at 31. The Court rejects this argument, as

“a claim of cumulative error is not a cognizable ground for relief on federal habeas review.”

Kelly v. Collins, No. 20-3221, 2020 WL 5000062, at *6 (6th Cir. June 26, 2020) (citing

Williams v. Anderson, 460 F.3d 789, 816 (6th Cir. 2006)).

Conclusion

               For the reasons stated above,


                                               26


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 26 of 27 PageID #: 2485
              IT IS ORDERED that Magistrate Judge Frensley’s R&R is hereby accepted and

adopted as the findings and conclusions of the Court. Petitioner’s objections are overruled.



              IT IS FURTHER ORDERED that petitioner’s application for a writ of habeas

corpus is denied.



              IT IS FURTHER ORDERED that no certificate of appealability shall issue, as

petitioner has made no substantial showing that any of his constitutional rights have been

violated.



                                           s/Bernard A. Friedman
                                           BERNARD A. FRIEDMAN
                                           SENIOR UNITED STATES DISTRICT JUDGE
                                           SITTING BY SPECIAL DESIGNATION
Dated: January 26, 2021
       Detroit, Michigan




                                              27


  Case 3:13-cv-00219 Document 43 Filed 01/27/21 Page 27 of 27 PageID #: 2486
